Citation Nr: 1224410	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve (MGIB-SR)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO).  
By letter dated December 2006, the RO informed the Veteran that his claim for benefits under 38 U.S.C.A. § 1606 were denied.  This case was previously before the Board in July 2009 and March 2011, and was remanded on each occasion for additional development of the record.

The Board notes the Veteran testified at a hearing before a Veterans Law Judge in January 2008.  By letter dated April 2012, the Board advised the Veteran that the Veterans Law Judge who conducted his hearing is no longer an employee.  He was informed he had the right to another hearing, but reported later that month he did not wish to appear at a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2011 remand, the Board directed the RO to contact the National Personnel Records Center in order to obtain the Veteran's personnel records pertaining to his call to active duty in 2006 and/or exclusion from mobility with his unit due to disability, and pertaining to his discharge from the Selected Reserves in September 2006 (especially any records demonstrating the reasons for his discharge).  The remand noted the Veteran underwent surgery on his right shoulder in August 2006.  It was indicated it was not clear if the Veteran was separated from the Selected Reserves due to disability.  The RO was, therefore, instructed to consider whether 38 C.F.R. § 21.7550(d) (2011) was applicable. 

The record reflects the RO contacted the Department of Defense which indicated it was unable to verify whether the Veteran had been discharged with a disability.  The response also noted the Veteran had been discharged on September 29, 2006, and that he had never been eligible for MGIB-SR.  

The Board acknowledges that following the July 2009 remand, some of the Veteran's service personnel records were associated with the claims folder.  It does not appear, however, that records pertaining to his unit being called up in 2006, and why he was not deployed were not received.  The Board believes another attempt to procure these records should be made.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and request that another search be made for the Veteran's personnel records relating to his call to active duty in 2006.  This should include a request for information concerning his exclusion from mobilization with his unit due to disability.  If the records are not available, a negative reply is requested.

2.  Thereafter, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  This should address whether 38 C.F.R. § 21.7550(d) is applicable.  The Veteran and his representative should be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


